Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                 Remarks
This Office Action fully acknowledges Applicant’s remarks filed on October 12th, 2021.  Claims 1, 2, 5-8, and 10-14 are pending.  Claims 3, 4, and 9 are canceled.  Claim 14 is newly added.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 12th, 2021 has been entered.
 


	


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.


 1) Reaction vessel transfer mechanism configured to transfer…as in cls. 1&13.

2) recessed hole portion that…absorbs light irradiated from the light source as in claim 10.


Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

1) A robot gripper arm, claw, pick-and-place mechanism, or equivalents thereof (see pars. [0017,0035.0050,0051,0076,0083], for example).

2) A closed-walled chamber and equivalents thereof (see pars. [0099-0103], fig. 6, for example).  ***Examiner notes that a hole as normally defined would be drawn to open space and would not provide to absorb light, and herein Applicant has provided their own definition to such “hole portion” which is clearly drawn to structure which can absorb light.***



If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.







Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1, 2, 5-8, and 10-14 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As in claims 1 and 13, the added amended steps with respect to the third photometry process include the recitation “into the first reaction vessel which contains a blood sample,” which does not have proper basis in the claims at present.  While Applicant’s intentions are understood, the prior actions/steps provided in both of claims 1/13 are with respect to a reaction vessel that is devoid of a liquid, and herein it appears that Applicant intends to add a step of transferring/pipetting blood sample from the herein-claimed sample disk holding a plurality of blood samples.  Further, it may be Applicant’s intentions to utilize an additional sample pipetting probe or the like which is not presently claimed.
Additionally, the “blood clotting reaction” and the “obtain a time for a blood clotting reaction” are indefinitely defined herein.
Initially, the claims provide a generic “reagent” and one without any particular recited functionality to blood clotting.

Typically, these blood clotting reaction times are continuous light irradiation coincident with a continuous clock that stops in accordance with a light amount threshold associated with the particular reagent/test (i.e. PT, PTT, etc.) that occurs when a blood clot is formed.
Clarification is required.










Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claims 1, 2, 5-8, 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wakamiya et al. (US 2013/0034466), hereafter Wakamiya in view of Hoet et al. (US 2003/0170686), hereafter Hoet, and in view of Silbert et al. (US 2013/0065797), hereafter Silbert, and Yamamoto et al. (US 2007/0229830), hereafter Yamamoto.
 Wakamiya discloses a sample analyzer (abstract).  With regards to claims 1 and 13, Wakamiya discloses a reaction table  200 including cuvette holders (analysis ports) in which a reaction vessel is configured to be placed, a cuvette table 210 holding a plurality of cuvettes, a reaction vessel transfer mechanism (given by the rotating disk of the reaction table), a controller 4 connected to and controlling a light source 291 configured to irradiate the analysis port, a detector 292 configured to detect light emitted from the light source and light emitted from the light source and reflected from a surface of the analysis port.   Further, Wakamiya discloses a cuvette check operation carried out by the controller for ascertaining the presence/absence of a reaction vessel in an analysis port wherein in a first state in which the reaction vessel is not in the analysis port cause the light source to irradiate light and cause the detector to detect light (given by detection where the detected light is greater than a predetermined value), cause the reaction vessel transfer mechanism to transfer the reaction vessel into the analysis port and in a second state after transferring cause the light source to irradiate light and cause the detector to detect light wherein light detected that is less than the 
With regard to claims 1 and 13, Wakamiya does not specifically disclose the step of “upon determining…”, however, as discussed above, such step is indefinitely defined herein.
Wakamiya does disclose that amounts of light detected being less than a predetermined value are indicative of the presence of the reaction vessel in the analysis 
Further, as in claims 1 and 13, Wakamiya does not specifically disclose a detector facing the analysis port at a right angle as claimed, and a reaction vessel transfer mechanism configured to transfer the first reaction vessel into the analysis port.

Further, as in claims 1 and 13, Wakamiya does not specifically disclose a blood clot reaction time as claimed wherein the reagent probe dispenses a reagent to the first reaction vessel and causes the light source to irradiate light thereto and obtain a time for a blood clotting reaction of the blood sample and the reagent based on the detected light.

Lastly, with regard to claim 14, Wakamiya does not specifically disclose a plurality of analysis ports, light sources, and detectors which are respectively arranged with one another as claimed.

Hoet discloses a method and apparatus for analyzing samples in which the analysis section includes an excitation source and a detector arranged perpendicular to the beam provided by the excitation source (pars. [0032,0058,0084], for example).
Silbert discloses an automatic sample handling system and method wherein a tube gripper and robot arm are utilized for transferring vessels into various ports of the system (pars. [0078,0080], figs., for example).

Further, it would have been obvious to one of ordinary skill in the art to provide an obvious alternative form of transfer mechanism to Wakamiya wherein Silbert discloses the use of a robot arm/tube gripper to transfer and place vessels into ports wherein such a modification would have a reasonable expectation of success in the device/method of Wakamiya, and to provide the detector facing the analysis port at a right angle with respect to an irradiation direction such as taught by Hoet in order to provide an alternative arrangement of the light source with its irradiation beam and the detector wherein such an arrangement would have a reasonable expectation of success in the device/method of Wakamiya and wherein the relative disposition of the light source/beam with respect to the detector does not affect the calibration and determination analysis as it is clear that one of ordinary skill in the art would carry out 

Yamamoto discloses a sample analyzer and sample analyzing method (abstract).  Yamamoto discloses that the sample analyzer 1 with rotating discs with ports/vessels and dispensing/aspirating probes includes a device for optically measuring and analyzing the amount and degree of activity of specific substances related to blood coagulation and fibrinolysis functions, and optically measures a blood sample using a coagulation time method.  Yamamoto further discloses that the coagulation time method detects and measures the time course of coagulation of a sample as the change in light transmittance.  Yamamoto further discloses the well-known coagulation time methods of prothrombin time (PT), active partial thromboplastin time (APTT), fibrinogen content (Fpg), and the like, which utilize known reagent additions in assessing their time points for completion (pars. [0027,0028,0042,0089], figures, for example).




With regard to claim 2, while Wakamiya discloses that the light detected in the second state wherein the reaction vessel is present should provide an amount of light is less than the amount of light detected in the first state (which has a higher light amount 
Herein, Wakamiya provides to indicate such by way of the controller’s architecture and the alogrithms provided (see pars. [0077-0084], figs. 4&5, for example), Wakamiya does not specifically produce a warning; however, it would have been obvious to one of ordinary skill in the art to provide a warning to a user so as to provide a simple visual and/or audible indication to the user that the condition has been met so as to provide further means to apprise the user of the current situation.  Examiner further notes that while the claim sets forth “warning,” and such condition in  Wakamiya provides for a positive indication that the vessel is preset coincident with a light amount that is less than that of the second state, the present claim language does not provide to further define the warning so as to obviate such an indication providing a likewise warning in as much as claimed.
With regard to claim 7, Wakamiya does not specifically disclose comparing the three numerical ranges (third, fourth, and fight amounts of light) with the amount of light detected in the second state (reaction vessel present) in as much as understood herein.
Wakamiya discloses that light amounts corresponding with light amounts below a predetermined value (second state) indicate the presence of the reaction vessel and light amounts above a predetermined value indicate the absence of the reaction vessel, thus providing, as would be readily understood by one of ordinary skill in the art, that the presence of light attenuating elements within the analysis port provide to yield a less light amount than without light attenuating elements (i.e. an empty analysis port).  By this, it would have been obvious to one ordinary skill in the art to ascertain the 
With regard to newly-added claim 14, it is said that such duplication of the parts is an obvious modification by one of ordinary skill in the art through an obvious engineering design choice as it is drawn to a duplication of the ports/light sources/light detectors, which provides a respective arrangement across each one provides for an increased throughput for examining a plurality of samples.




Claims 10&11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wakamiya in view of Hoet and Silbert as applied to claims 1, 2, 5-8, 13 and 14 above, and further in view of Arnquist et al. (USPN 5,795,784), hereafter Arnquist.
Wakamiya/Hoet/Silbert does not specifically disclose that the analysis port includes a recessed hold portion that is opposite to the light source with respect to the 
Arnquist discloses a method and apparatus for determining an item of interest in a sample (abstract).  Arnquist discloses that the reaction disc includes a plurality of ports 18 that include an enlarged container removal area 82 (which is a recessed hole portion that is a closed-walled chamber for absorbing light) to allow a user to more easily remove the container from the process path 10 (lines 10-45, col. 11, fig. 13, for example).
It would have been obvious to one of ordinary skill in the art to modify Wakamiya/Hoet/Silbert to utilize an analysis port including a recessed portion that is opposite to the light source with respect to the reaction vessel and absorbs light irradiated from the light source such as taught by Arnquist in order to provide an analysis port which affords a user an ease in removing vessels from the port in order to facilitate further analyses and/or adjustments therewith.

Claim 12, is/are rejected under 35 U.S.C. 103 as being unpatentable over Wakamiya in view of Hoet, Silbert, and Arnquist as applied to claims 10&11 above, and further in view of Young (USPN 3,912,456).
Wakamiya/Hoet/Silbert/Arnquist does not specifically disclose an irradiation slit that is provided between the light source and the reaction vessel as claimed.
Young discloses an apparatus and method for automatic analysis (abstract). Young discloses an irradiation slit 242 located between the light source and the reaction 
It would have been obvious to one of ordinary skill in the art to modify Wakamiya/Hoet/Silbert/Arnquist to include an irradiation slit dimensioned in as much as claimed such as taught by Young in order to provide architecture for effectively focusing the desired interrogation radiation to the reaction vessel for assured and proper optical analysis therein.


Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 2, 5-8, and 13 have been considered but are moot in view of the new grounds of rejection discussed above. 
Herein, claims 1, 2, 5-8, and 13 are rejected over the previous prior art of record and with the added prior art of Yamamoto (particularly discussed above on page 12).
As discussed above, Wakamiya provides discloses a “quality control” apparatus/method in performing a cuvette check for avoiding downstream errors, wherein such prior cuvette check clearly lends itself well to further, downstream clinical applications and utilizing optical detection methodology, and wherein Yamamoto discloses an automated analyzer/method therewith for assessing blood clotting reaction times of samples by way of optical detection.  The combination is an obvious one to one or ordinary skill in the art as it affords a quality control pre-check to the cuvette’s presence within the device that lends itself into downstreams applications (herein, particularly to blood clotting reaction times) 
The discussion to Wakamiya’s device/method thereof is maintained as discussed above in the body of the action and as previously discussed in the “Response to Arguments” section of the Office Action mailed on July 13th, 2021.

Examiner further asserts that while Wakamiya does not explicitly disclose the use of the light source/detector arrangement for optical clotting reaction time determinations, it is well within the ordinary skill of the artisan to equivocally utilize a light source/detector for multiple uses dependent upon the operation at-hand.  This is further seen through the disclosure of Yamamato in which the light source/detector are utilize in assessing blood clotting reaction times when the blood sample/reagent are presented to the cuvettes at the analysis port.  It remains that the light source and detector in either operation (that of the cuvette check or that of the blood clotting reaction time) are irradiating light to the object space and detecting the light transmitted therethrough.  Further, to the ends that Applicant attests the same light source and detector provide for both operations of the cuvette check and blood clotting reaction time this is seen as obviously found within the prior art of Wakamiya in view of Yamamoto and is well within the ordinary skill of the artisan.  Whether one duplicates the parts in two so as to individually assign one test per set or applies both tests across the same light source/detector pair is an obvious engineering design choice.



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL N TURK whose telephone number is (571)272-8914. The examiner can normally be reached M-F 930-630.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571 272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/NEIL N TURK/Primary Examiner, Art Unit 1798